 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6582 
 
AN ACT 
To allow for innovations and alternative technologies that meet or exceed desired energy efficiency goals, and to make technical corrections to existing Federal energy efficiency laws to allow American manufacturers to remain competitive. 
 
 
1.Short titleThis Act may be cited as the American Energy Manufacturing Technical Corrections Act.  
2.Innovative component technologiesSection 342(f) of the Energy Policy and Conservation Act (42 U.S.C. 6313(f)) is amended— 
(1)in paragraph (1), by striking paragraphs (2) through (5) and inserting paragraphs (2) through (6); and  
(2)by adding at the end the following new paragraph: 
 
(6)Innovative component technologiesSubparagraph (C) of paragraph (1) shall not apply to a walk-in cooler or walk-in freezer component if the component manufacturer has demonstrated to the satisfaction of the Secretary that the component reduces energy consumption at least as much as if such subparagraph were to apply. In support of any demonstration under this paragraph, a manufacturer shall provide to the Secretary all data and technical information necessary to fully evaluate its application. .  
3.Uniform efficiency descriptor for covered water heatersSection 325(e) of the Energy Policy and Conservation Act (42 U.S.C. 6295(e)) is amended by adding at the end the following: 
 
(5)Uniform efficiency descriptor for covered water heaters 
(A)DefinitionsIn this paragraph: 
(i)Covered water heaterThe term covered water heater means— 
(I)a water heater; and  
(II)a storage water heater, instantaneous water heater, and unfired hot water storage tank (as defined in section 340).  
(ii)Final ruleThe term final rule means the final rule published under this paragraph.  
(B)Publication of final ruleNot later than 1 year after the date of enactment of this paragraph, the Secretary shall publish a final rule that establishes a uniform efficiency descriptor and accompanying test methods for covered water heaters.  
(C)PurposeThe purpose of the final rule shall be to replace with a uniform efficiency descriptor— 
(i)the energy factor descriptor for water heaters established under this subsection; and  
(ii)the thermal efficiency and standby loss descriptors for storage water heaters, instantaneous water heaters, and unfired water storage tanks established under section 342(a)(5).  
(D)Effect of final rule 
(i)In generalNotwithstanding any other provision of this title, effective beginning on the effective date of the final rule, the efficiency standard for covered water heaters shall be denominated according to the efficiency descriptor established by the final rule.  
(ii)Effective dateThe final rule shall take effect 1 year after the date of publication of the final rule under subparagraph (B).  
(E)Conversion factor 
(i)In generalThe Secretary shall develop a mathematical conversion factor for converting the measurement of efficiency for covered water heaters from the test procedures in effect on the date of enactment of this paragraph to the new energy descriptor established under the final rule.  
(ii)ApplicationThe conversion factor shall apply to models of covered water heaters affected by the final rule and tested prior to the effective date of the final rule.  
(iii)Effect on efficiency requirementsThe conversion factor shall not affect the minimum efficiency requirements for covered water heaters otherwise established under this title.  
(iv)UseDuring the period described in clause (v), a manufacturer may apply the conversion factor established by the Secretary to rerate existing models of covered water heaters that are in existence prior to the effective date of the rule described in clause (v)(II) to comply with the new efficiency descriptor.  
(v)PeriodClause (iv) shall apply during the period— 
(I)beginning on the date of publication of the conversion factor in the Federal Register; and  
(II)ending on the later of 1 year after the date of publication of the conversion factor, or December 31, 2015.  
(F)ExclusionsThe final rule may exclude a specific category of covered water heaters from the uniform efficiency descriptor established under this paragraph if the Secretary determines that the category of water heaters— 
(i)does not have a residential use and can be clearly described in the final rule; and  
(ii)are effectively rated using the thermal efficiency and standby loss descriptors applied (as of the date of enactment of this paragraph) to the category under section 342(a)(5).  
(G)OptionsThe descriptor set by the final rule may be— 
(i)a revised version of the energy factor descriptor in use as of the date of enactment of this paragraph;  
(ii)the thermal efficiency and standby loss descriptors in use as of that date;  
(iii)a revised version of the thermal efficiency and standby loss descriptors;  
(iv)a hybrid of descriptors; or  
(v)a new approach.  
(H)ApplicationThe efficiency descriptor and accompanying test method established under the final rule shall apply, to the maximum extent practicable, to all water heating technologies in use as of the date of enactment of this paragraph and to future water heating technologies.  
(I)ParticipationThe Secretary shall invite interested stakeholders to participate in the rulemaking process used to establish the final rule.  
(J)Testing of alternative descriptorsIn establishing the final rule, the Secretary shall contract with the National Institute of Standards and Technology, as necessary, to conduct testing and simulation of alternative descriptors identified for consideration.  
(K)Existing covered water heatersA covered water heater shall be considered to comply with the final rule on and after the effective date of the final rule and with any revised labeling requirements established by the Federal Trade Commission to carry out the final rule if the covered water heater— 
(i)was manufactured prior to the effective date of the final rule; and  
(ii)complied with the efficiency standards and labeling requirements in effect prior to the final rule. .  
4.Service over the counter, self-contained, medium temperature commercial refrigeratorsSection 342(c) of the Energy Policy and Conservation Act (42 U.S.C. 6313(c)) is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraph (C) as subparagraph (E); and  
(B)by inserting after subparagraph (B) the following: 
 
(C)The term service over the counter, self-contained, medium temperature commercial refrigerator or (SOC–SC–M) means a medium temperature commercial refrigerator— 
(i)with a self-contained condensing unit and equipped with sliding or hinged doors in the back intended for use by sales personnel, and with glass or other transparent material in the front for displaying merchandise; and  
(ii)that has a height not greater than 66 inches and is intended to serve as a counter for transactions between sales personnel and customers.  
(D)The term TDA means the total display area (ft²) of the refrigerated case, as defined in AHRI Standard 1200. ;  
(2)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and  
(3)by inserting after paragraph (3) the following: 
 
(4)
(A)Each SOC–SC–M manufactured on or after January 1, 2012, shall have a total daily energy consumption (in kilowatt hours per day) of not more than 0.6 × TDA + 1.0.
(B)Not later than 3 years after the date of enactment of this paragraph, the Secretary shall—
(i)determine whether the standard established under subparagraph (A) should be amended; and
(ii)if the Secretary determines that such standard should be amended, issue a final rule establishing an amended standard.
(C)If the Secretary issues a final rule pursuant to subparagraph (B) establishing an amended standard, the final rule shall provide that the amended standard shall apply to products manufactured on or after the date that is—
(i)3 years after the date on which the final amended standard is published; or
(ii)if the Secretary determines, by rule, that 3 years is inadequate, not later than 5 years after the date on which the final rule is published. .  
5.Small duct high velocity systems and administrative changes 
(a)Through-the-Wall central air conditioners, through-the-Wall central air conditioning heat pumps, and small duct, high velocity systemsSection 325(d) of the Energy Policy and Conservation Act (42 U.S.C. 6295(d)) is amended by adding at the end the following: 
 
(4)Standards for through-the-wall central air conditioners, through-the-wall central air conditioning heat pumps, and small duct, high velocity systems 
(A)DefinitionsIn this paragraph: 
(i)Small duct, high velocity systemThe term small duct, high velocity system means a heating and cooling product that contains a blower and indoor coil combination that— 
(I)is designed for, and produces, at least 1.2 inches of external static pressure when operated at the certified air volume rate of 220–350 CFM per rated ton of cooling; and  
(II)when applied in the field, uses high velocity room outlets generally greater than 1,000 fpm that have less than 6.0 square inches of free area.  
(ii)Through-the-wall central air conditioner; through-the-wall central air conditioning heat pumpThe terms through-the-wall central air conditioner and through-the-wall central air conditioning heat pump mean a central air conditioner or heat pump, respectively, that is designed to be installed totally or partially within a fixed-size opening in an exterior wall, and— 
(I)is not weatherized;  
(II)is clearly and permanently marked for installation only through an exterior wall;  
(III)has a rated cooling capacity no greater than 30,000 Btu/hr;  
(IV)exchanges all of its outdoor air across a single surface of the equipment cabinet; and  
(V)has a combined outdoor air exchange area of less than 800 square inches (split systems) or less than 1,210 square inches (single packaged systems) as measured on the surface area described in subclause (IV).  
(iii)RevisionThe Secretary may revise the definitions contained in this subparagraph through publication of a final rule.  
(B)Small-duct high-velocity systems 
(i)Seasonal energy efficiency ratioThe seasonal energy efficiency ratio for small-duct high-velocity systems shall be not less than— 
(I)11.00 for products manufactured on or after January 23, 2006; and  
(II)12.00 for products manufactured on or after January 1, 2015.  
(ii)Heating seasonal performance factorThe heating seasonal performance factor for small-duct high-velocity systems shall be not less than— 
(I)6.8 for products manufactured on or after January 23, 2006; and  
(II)7.2 for products manufactured on or after January 1, 2015.  
(C)Subsequent rulemakingsThe Secretary shall conduct subsequent rulemakings for through-the-wall central air conditioners, through-the-wall central air conditioning heat pumps, and small duct, high velocity systems as part of any rulemaking under this section used to review or revise standards for other central air conditioners and heat pumps. .  
(b)Duty To review commercial equipmentSection 342(a)(6) of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)(6)) is amended— 
(1)in subparagraph (A)(i), by inserting the standard levels or design requirements applicable under that standard to immediately before any small commercial; and  
(2)in subparagraph (C)— 
(A)in clause (i)— 
(i)by striking Not later than 6 years after issuance of any final rule establishing or amending a standard, as required for a product under this part, and inserting Every 6 years,; and  
(ii)by inserting after the Secretary shall the following: conduct an evaluation of each class of covered equipment and shall; and  
(B)by adding at the end the following: 
 
(vi)For any covered equipment as to which more than 6 years has elapsed since the issuance of the most recent final rule establishing or amending a standard for the product as of the date of enactment of this clause, the first notice required under clause (i) shall be published by December 31, 2013. .  
(c)Petition for amended standardsSection 325(n) of the Energy Policy and Conservation Act (42 U.S.C. 6295(n)) is amended— 
(1)by redesignating paragraph (3) as paragraph (5); and  
(2)by inserting after paragraph (2) the following: 
 
(3)Notice of decisionNot later than 180 days after the date of receiving a petition, the Secretary shall publish in the Federal Register a notice of, and explanation for, the decision of the Secretary to grant or deny the petition.  
(4)New or amended standardsNot later than 3 years after the date of granting a petition for new or amended standards, the Secretary shall publish in the Federal Register— 
(A)a final rule that contains the new or amended standards; or  
(B)a determination that no new or amended standards are necessary. .
6.Coordination of research and development of energy efficient technologies for industry
(a)In generalAs part of the research and development activities of the Industrial Technologies Program of the Department of Energy, the Secretary of Energy (referred to in this section as the Secretary) shall establish, as appropriate, collaborative research and development partnerships with other programs within the Office of Energy Efficiency and Renewable Energy (including the Building Technologies Program), the Office of Electricity Delivery and Energy Reliability, and the Office of Science that—
(1)leverage the research and development expertise of those programs to promote early stage energy efficiency technology development;
(2)support the use of innovative manufacturing processes and applied research for development, demonstration, and commercialization of new technologies and processes to improve efficiency (including improvements in efficient use of water), reduce emissions, reduce industrial waste, and improve industrial cost-competitiveness; and
(3)apply the knowledge and expertise of the Industrial Technologies Program to help achieve the program goals of the other programs.
(b)ReportsNot later than 2 years after the date of enactment of this Act and biennially thereafter, the Secretary shall submit to Congress a report that describes actions taken to carry out subsection (a) and the results of those actions.
7.Reducing barriers to the deployment of industrial energy efficiency
(a)DefinitionsIn this section:
(1)Industrial energy efficiencyThe term industrial energy efficiency means the energy efficiency derived from commercial technologies and measures to improve energy efficiency or to generate or transmit electric power and heat, including electric motor efficiency improvements, demand response, direct or indirect combined heat and power, and waste heat recovery.
(2)Industrial sectorThe term industrial sector means any subsector of the manufacturing sector (as defined in North American Industry Classification System codes 31–33 (as in effect on the date of enactment of this Act)) establishments of which have, or could have, thermal host facilities with electricity requirements met in whole, or in part, by onsite electricity generation, including direct and indirect combined heat and power or waste recovery.
(b)Report on the deployment of industrial energy efficiency
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing—
(A)the results of the study conducted under paragraph (2); and
(B)recommendations and guidance developed under paragraph (3).
(2)StudyThe Secretary, in coordination with the industrial sector and other stakeholders, shall conduct a study of the following:
(A)The legal, regulatory, and economic barriers to the deployment of industrial energy efficiency in all electricity markets (including organized wholesale electricity markets, and regulated electricity markets), including, as applicable, the following:
(i)Transmission and distribution interconnection requirements.
(ii)Standby, back-up, and maintenance fees (including demand ratchets).
(iii)Exit fees.
(iv)Life of contract demand ratchets.
(v)Net metering.
(vi)Calculation of avoided cost rates.
(vii)Power purchase agreements.
(viii)Energy market structures.
(ix)Capacity market structures.
(x)Other barriers as may be identified by the Secretary, in coordination with the industrial sector and other stakeholders.
(B)Examples of—
(i)successful State and Federal policies that resulted in greater use of industrial energy efficiency;
(ii)successful private initiatives that resulted in greater use of industrial energy efficiency; and
(iii)cost-effective policies used by foreign countries to foster industrial energy efficiency.
(C)The estimated economic benefits to the national economy of providing the industrial sector with Federal energy efficiency matching grants of $5,000,000,000 for 5- and 10-year periods, including benefits relating to—
(i)estimated energy and emission reductions;
(ii)direct and indirect jobs saved or created;
(iii)direct and indirect capital investment;
(iv)the gross domestic product; and
(v)trade balance impacts.
(D)The estimated energy savings available from increased use of recycled material in energy-intensive manufacturing processes.
(3)Recommendations and guidanceThe Secretary, in coordination with the industrial sector and other stakeholders, shall develop policy recommendations regarding the deployment of industrial energy efficiency, including proposed regulatory guidance to States and relevant Federal agencies to address barriers to deployment.
8.Best practices for advanced meteringSection 543(e) of the National Energy Conservation Policy Act (42 U.S.C. 8253(e)) is amended by striking paragraph (3) and inserting the following:

(3)PlanNot later than 180 days after the date on which guidelines are established under paragraph (2), in a report submitted by the agency under section 548(a), each agency shall submit to the Secretary a plan describing the manner in which the agency will implement the requirements of paragraph (1), including—
(A)how the agency will designate personnel primarily responsible for achieving the requirements; and
(B)a demonstration by the agency, complete with documentation, of any finding that advanced meters or advanced metering devices (as those terms are used in paragraph (1)), are not practicable.
(4)Best practices report
(A)In generalNot later than 180 days after the date of enactment of this paragraph, the Secretary of Energy, in consultation with the Secretary of Defense and the Administrator of General Services, shall develop, and issue a report on, best practices for the use of advanced metering of energy use in Federal facilities, buildings, and equipment by Federal agencies.
(B)ComponentsThe report shall include, at a minimum—
(i)summaries and analysis of the reports by agencies under paragraph (3);
(ii)recommendations on standard requirements or guidelines for automated energy management systems, including—
(I)potential common communications standards to allow data sharing and reporting;
(II)means of facilitating continuous commissioning of buildings and evidence-based maintenance of buildings and building systems; and
(III)standards for sufficient levels of security and protection against cyber threats to ensure systems cannot be controlled by unauthorized persons; and
(iii)an analysis of—
(I)the types of advanced metering and monitoring systems being piloted, tested, or installed in Federal buildings; and
(II)existing techniques used within the private sector or other non-Federal government buildings..
9.Federal energy management and data collection standardSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended—
(1)by redesignating the second subsection (f) (as added by section 434(a) of Public Law 110–140 (121 Stat. 1614)) as subsection (g); and
(2)in subsection (f)(7), by striking subparagraph (A) and inserting the following:

(A)In generalFor each facility that meets the criteria established by the Secretary under paragraph (2)(B), the energy manager shall use the web-based tracking system under subparagraph (B)—
(i)to certify compliance with the requirements for—
(I)energy and water evaluations under paragraph (3);
(II)implementation of identified energy and water measures under paragraph (4); and
(III)follow-up on implemented measures under paragraph (5); and
(ii)to publish energy and water consumption data on an individual facility basis.. 
10.Technical corrections 
(a)Title III of Energy Independence and Security Act of 2007—Energy Savings Through Improved Standards for Appliances and Lighting 
(1)Section 325(u) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)) (as amended by section 301(c) of the Energy Independence and Security Act of 2007 (121 Stat. 1550)) is amended— 
(A)by redesignating paragraph (7) as paragraph (4); and  
(B)in paragraph (4) (as so redesignated), by striking supplies is and inserting supply is.  
(2)Section 302(b) of the Energy Independence and Security Act of 2007 (121 Stat. 1551) is amended by striking 6313(a) and inserting 6314(a).  
(3)Section 342(a)(6) of the Energy Policy and Conservation Act (42 U.S.C. 6313(a)(6)) (as amended by section 305(b)(2) of the Energy Independence and Security Act of 2007 (121 Stat. 1554)) is amended— 
(A)in subparagraph (B)— 
(i)by striking If the Secretary and inserting the following: 
 
(i)In generalIf the Secretary ;  
(ii)by striking clause (ii)(II) and inserting subparagraph (A)(ii)(II);  
(iii)by striking clause (i) and inserting subparagraph (A)(i); and  
(iv)by adding at the end the following: 
 
(ii)FactorsIn determining whether a standard is economically justified for the purposes of subparagraph (A)(ii)(II), the Secretary shall, after receiving views and comments furnished with respect to the proposed standard, determine whether the benefits of the standard exceed the burden of the proposed standard by, to the maximum extent practicable, considering— 
(I)the economic impact of the standard on the manufacturers and on the consumers of the products subject to the standard;  
(II)the savings in operating costs throughout the estimated average life of the product in the type (or class) compared to any increase in the price of, or in the initial charges for, or maintenance expenses of, the products that are likely to result from the imposition of the standard;  
(III)the total projected quantity of energy savings likely to result directly from the imposition of the standard;  
(IV)any lessening of the utility or the performance of the products likely to result from the imposition of the standard;  
(V)the impact of any lessening of competition, as determined in writing by the Attorney General, that is likely to result from the imposition of the standard;  
(VI)the need for national energy conservation; and  
(VII)other factors the Secretary considers relevant.  
(iii)Administration 
(I)Energy use and efficiencyThe Secretary may not prescribe any amended standard under this paragraph that increases the maximum allowable energy use, or decreases the minimum required energy efficiency, of a covered product.  
(II)Unavailability 
(aa)In generalThe Secretary may not prescribe an amended standard under this subparagraph if the Secretary finds (and publishes the finding) that interested persons have established by a preponderance of the evidence that a standard is likely to result in the unavailability in the United States in any product type (or class) of performance characteristics (including reliability, features, sizes, capacities, and volumes) that are substantially the same as those generally available in the United States at the time of the finding of the Secretary.  
(bb)Other types or classesThe failure of some types (or classes) to meet the criterion established under this subclause shall not affect the determination of the Secretary on whether to prescribe a standard for the other types or classes. ; and  
(B)in subparagraph (C)(iv), by striking An amendment prescribed under this subsection and inserting Notwithstanding subparagraph (D), an amendment prescribed under this subparagraph.  
(4)Section 342(a)(6)(B)(iii) of the Energy Policy and Conservation Act (as added by section 306(c) of the Energy Independence and Security Act of 2007 (121 Stat. 1559)) is transferred and redesignated as clause (vi) of section 342(a)(6)(C) of the Energy Policy and Conservation Act (as amended by section 305(b)(2) of the Energy Independence and Security Act of 2007 (121 Stat. 1554)).  
(5)Section 345 of the Energy Policy and Conservation Act (42 U.S.C. 6316) (as amended by section 312(e) of the Energy Independence and Security Act of 2007 (121 Stat. 1567)) is amended— 
(A)by striking subparagraphs (B) through (G) each place it appears and inserting subparagraphs (B), (C), (D), (I), (J), and (K);  
(B)by striking part A each place it appears and inserting part B;  
(C)in subsection (a)— 
(i)in paragraph (8), by striking and at the end;  
(ii)in paragraph (9), by striking the period at the end and inserting ; and; and  
(iii)by adding at the end the following: 
 
(10)section 327 shall apply with respect to the equipment described in section 340(1)(L) beginning on the date on which a final rule establishing an energy conservation standard is issued by the Secretary, except that any State or local standard prescribed or enacted for the equipment before the date on which the final rule is issued shall not be preempted until the energy conservation standard established by the Secretary for the equipment takes effect. ;  
(D)in subsection (b)(1), by striking section 325(p)(5) and inserting section 325(p)(4); and  
(E)in subsection (h)(3), by striking section 342(f)(3) and inserting section 342(f)(4).  
(6)Section 321(30)(D)(i)(III) of the Energy Policy and Conservation Act (42 U.S.C. 6291(30)(D)(i)(III)) (as amended by section 321(a)(1)(A) of the Energy Independence and Security Act of 2007 (121 Stat. 1574)) is amended by inserting before the semicolon the following: or, in the case of a modified spectrum lamp, not less than 232 lumens and not more than 1,950 lumens.  
(7)Section 321(30)(T) of the Energy Policy and Conservation Act (42 U.S.C. 6291(30)(T)) (as amended by section 321(a)(1)(B) of the Energy Independence and Security Act of 2007 (121 Stat. 1574)) is amended— 
(A)in clause (i)— 
(i)by striking the comma after household appliance and inserting and; and  
(ii)by striking and is sold at retail,; and  
(B)in clause (ii), by inserting when sold at retail, before is designated.  
(8)Section 325(l)(4)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6295(l)(4)(A)) (as amended by section 321(a)(3)(B) of the Energy Independence and Security Act of 2007 (121 Stat. 1581)) is amended by striking only.  
(9)Section 327(b)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6297(b)(1)(B)) (as amended by section 321(d)(3) of the Energy Independence and Security Act of 2007 (121 Stat. 1585)) is amended— 
(A)in clause (i), by inserting and after the semicolon at the end;  
(B)in clause (ii), by striking ; and and inserting a period; and  
(C)by striking clause (iii).  
(10)Section 321(30)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C. 6291(30)(C)(ii)) (as amended by section 322(a)(1)(B) of the Energy Independence and Security Act of 2007 (121 Stat. 1587)) is amended by inserting a period after 40 watts or higher.  
(11)Section 322(b) of the Energy Independence and Security Act of 2007 (121 Stat. 1588) is amended by striking 6995(i) and inserting 6295(i).  
(12)Section 325(b) of the Energy Independence and Security Act of 2007 (121 Stat. 1596) is amended by striking 6924(c) and inserting 6294(c).  
(13)This subsection and the amendments made by this subsection take effect as if included in the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1492).  
(b)Energy policy act of 2005 
(1)Section 325(g)(8)(C)(ii) of the Energy Policy and Conservation Act (42 U.S.C. 6295(g)(8)(C)(ii)) (as added by section 135(c)(2)(B) of the Energy Policy Act of 2005) is amended by striking 20°F and inserting negative 20°F .  
(2)This subsection and the amendment made by this subsection take effect as if included in the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594).  
(c)Energy policy and conservation act 
(1)Section 340(2)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is amended— 
(A)in clause (xi), by striking and at the end;  
(B)in clause (xii), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(xiii)other motors. .  
(2)Section 343(a) of the Energy Policy and Conservation Act (42 U.S.C. 6314(a)) is amended by striking Air-Conditioning and Refrigeration Institute each place it appears in paragraphs (4)(A) and (7) and inserting Air-Conditioning, Heating, and Refrigeration Institute.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
